DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-18, and 20-26 are objected to because of the following informalities:  claims 8-11, 16, 17, and 20 have spacing issues. For instance, in claim 8, line 2, “alignedmodular” should read --aligned modular--.  Appropriate correction is required.
Claims not specifically referenced are objected to as being dependent on an objected to base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart (U.S. Patent No. 3,658,086).
Regarding claim 9, Hart discloses:
A valve box tool for operating a utility valve (12) accessible via a valve box (16), the valve box tool comprising:
a driving portion 56 (see Figure 1)
a valve box engaging portion (52) configured to engage the valve box 16 (see Figure 1)
a first stem portion (38) extending between the driving portion (56) and the valve box engaging portion (52), the first stem portion (38) receiving torque from the driving portion 56 (Col. 2, lines 30-59)
a second stem portion (40) extending distally from the valve box engaging portion (52) and configured to couple to a rotatable portion (14) of the utility valve (12), for rotating the rotatable portion (14) of the utility valve (12) using torque received from the driving portion 56 (Col. 2, lines 30-63)
Regarding claim 13, Hart discloses:
wherein the tool is permanently or semi- permanently arranged within the valve box 16
Further regarding this limitation, as seen in Figure 1, elements 40 and 52 are permanently or semi- permanently arranged within the valve box 16.
Regarding claim 14, Hart discloses:
wherein the valve box tool is remotely operable (see Figure 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Ekern (U.S. Patent No. 5,815,926).
Regarding claim 12, Hart discloses the invention as essentially claimed, but fails to disclose wherein the driving portion comprises a motor and a handle for a user.
Ekern teaches a rotatable pip cutter wherein a driving portion comprises a motor (3) and a handle for a user (see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Hart to provide wherein the driving portion comprises a motor and a handle for a user, as taught by Ekern. Doing so would make it easier to rotate the valve compared to manual actuation.
Allowable Subject Matter
Claim 27 is allowed.
Regarding claim 27, Hart discloses a method of actuating an underground utility valve (12), the method comprising: lowering a distal portion of a valve box tool (56, 38, 40) through an underground valve box (16) into a position where the valve box tool (56, 38, 40) contacts an inner surface of the valve box (16) and couples to a rotatable portion (14) of the utility valve (12); rotationally driving the valve box tool (56, 38, 40) from above ground to actuate the underground utility valve (12) by rotating the rotatable portion (14) of the utility valve (12) while the valve box (16) remains stationary; wherein the rotationally driving act transfers torque to the rotatable portion (14) of the utility valve 12.
Hart fails to disclose uses the valve box as rotational leverage.
Claims 16-18, 20-26, 8, 10, and 11 are objected to but are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roell (U.S. 2016/0252187), Kallaher (U.S. Patent No. 414,546), and Lester (U.S. Patent No. 4,915,125) disclose a valve box tool for operating a utility valve comprising a driving portion, a valve box engaging portion, a first stem portion, and a second stem portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753